United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2598
                                  ___________

Richard Belk,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri.
Missouri Highways and Transportation *
Commission; James M. Murawski;       *     [UNPUBLISHED]
Richard G. Busse; Denis Bigley;      *
Ed Hassinger; Ron Hopkins,           *
                                     *
            Appellees.               *
                                ___________

                            Submitted: September 28, 2011
                               Filed: October 4, 2011
                                ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       Richard Belk appeals the district court’s1 adverse grant of summary judgment
in his employment discrimination action. After careful de novo review, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we agree that summary judgment



      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
was proper for the reasons stated by the district court. Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.

                      ______________________________




                                        -2-